
	
		I
		111th CONGRESS
		1st Session
		H. R. 3449
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. Shea-Porter (for
			 herself, Mr. Brady of Pennsylvania,
			 Mr. Walz, Mr. Holt, Mr.
			 Courtney, Mr. Hall of New
			 York, Ms. Schakowsky,
			 Mr. Honda,
			 Mr. McGovern,
			 Ms. Woolsey,
			 Mr. Smith of Washington,
			 Mr. Blumenauer,
			 Ms. Bordallo,
			 Mr. Carnahan,
			 Ms. Giffords,
			 Ms. Harman,
			 Mr. Loebsack,
			 Ms. Loretta Sanchez of California,
			 Mr. Abercrombie,
			 Mr. Michaud,
			 Mr. Jones,
			 Mr. Hare, Ms. Tsongas, Ms.
			 Pingree of Maine, Mr. Johnson of
			 Georgia, and Ms. Wasserman
			 Schultz) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To mandate minimum periods of rest and recuperation for
		  units and members of the regular and reserve components of the Armed Forces
		  between deployments for Operation Iraqi Freedom or Operation Enduring
		  Freedom.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Military Readiness Through
			 Stability and Predictability Deployment Policy
			 Act.
		2.Minimum periods
			 of rest and recuperation for units of the Armed Forces between
			 deployments
			(a)Regular
			 components
				(1)In
			 generalNo unit of the Armed Forces specified in paragraph (3)
			 may be deployed in support of a covered military operation unless the period
			 between the most recent previous deployment of the unit and a subsequent
			 deployment of the unit is equal to or longer than the period of such most
			 recent previous deployment.
				(2)Sense of
			 congress on optimal minimum period between deploymentsIt is the
			 sense of Congress that the optimal minimum period between the most recent
			 previous deployment of a unit of the Armed Forces specified in paragraph (3)
			 and a subsequent deployment of the unit in support of a covered military
			 operation should be equal to or longer than twice the period of such most
			 recent previous deployment.
				(3)Covered
			 unitsSubject to subsection (c), the units of the Armed Forces
			 specified in this paragraph are as follows:
					(A)Units of the
			 regular Army and members assigned to those units.
					(B)Units of the
			 regular Marine Corps and members assigned to those units.
					(C)Units of the regular Navy and members
			 assigned to those units.
					(D)Units of the regular Air Force and members
			 assigned to those units.
					(b)Reserve
			 components
				(1)In
			 generalNo unit of the Armed
			 Forces specified in paragraph (3) may be deployed in support of a covered
			 military operation unless the period between the most recent previous
			 deployment of the unit and a subsequent deployment of the unit is at least
			 three times longer than the period of such most recent previous
			 deployment.
				(2)Sense of
			 congress on mobilization and optimal minimum period between
			 deploymentsIt is the sense
			 of Congress that the units of the reserve components of the Armed Forces should
			 not be mobilized continuously for more than one year, and the optimal minimum
			 period between the previous deployment of a unit of the Armed Forces specified
			 in paragraph (3) and a subsequent deployment of the unit in support of a
			 covered military operation should be five years.
				(3)Covered
			 unitsThe units of the Armed Forces specified in this paragraph
			 are as follows:
					(A)Units of the Army
			 Reserve and members assigned to those units.
					(B)Units of the Army National Guard and
			 members assigned to those units.
					(C)Units of the Marine Corps Reserve and
			 members assigned to those units.
					(D)Units of the Navy Reserve and members
			 assigned to those units.
					(E)Units of the Air Force Reserve and members
			 assigned to those units.
					(F)Units of the Air National Guard and members
			 assigned to those units.
					(c)ExemptionsThe
			 limitations in subsections (a) and (b) do not apply—
				(1)to special
			 operations forces as identified pursuant to section 167(i) of title 10, United
			 States Code; and
				(2)to units of the Armed Forces needed, as
			 determined by the Secretary of Defense, to assist in the redeployment of
			 members of the Armed Forces from a covered military operation to another
			 operational requirement or back to their home stations.
				(d)Waiver by the
			 presidentThe President may waive the limitation in subsection
			 (a) or (b) with respect to the deployment of a unit of the Armed Forces to meet
			 a threat to the national security interests of the United States if the
			 President certifies to Congress within 30 days that the deployment of the unit
			 is necessary for such purposes.
			(e)Waiver by
			 military chief of staff or commandant for voluntary mobilizations
				(1)ArmyWith
			 respect to the deployment of a member of the Army who has voluntarily requested
			 mobilization, the limitation in subsection (a) or (b) may be waived by the
			 Chief of Staff of the Army.
				(2)NavyWith
			 respect to the deployment of a member of the Navy who has voluntarily requested
			 mobilization, the limitation in subsection (a) or (b) may be waived by the
			 Chief of Naval Operations.
				(3)Marine
			 corpsWith respect to the deployment of a member of the Marine
			 Corps who has voluntarily requested mobilization, the limitation in subsection
			 (a) or (b) may be waived by the Commandant of the Marine Corps.
				(4)Air
			 forceWith respect to the deployment of a member of the Air Force
			 who has voluntarily requested mobilization, the limitation in subsection (a) or
			 (b) may be waived by the Chief of Staff of the Air Force.
				(f)DefinitionsIn this Act:
				(1)Covered military
			 operationThe term
			 covered military operation means—
					(A)Operation Iraqi
			 Freedom; and
					(B)Operation Enduring Freedom, including
			 participation in the NATO International Security Assistance Force
			 (Afghanistan).
					(2)DeploymentThe
			 term deployment or deployed means the relocation of
			 forces and materiel to desired areas of operations and encompasses all
			 activities from origin or home station through destination, including staging,
			 holding, and movement in and through the United States and all theaters of
			 operation.
				(3)UnitThe
			 term unit means a unit that is deployable and is commanded by a
			 commissioned officer of the Army, Navy, Air Force, or Marine Corps serving in
			 the grade of major or, in the case of the Navy, lieutenant commander, or a
			 higher grade.
				(g)Effective
			 DateThis Act shall take effect on the date of the enactment of
			 this Act.
			
